Exhibit List of Subsidiaries at December 31, 2007: NAME STATE OF INCORPORATION/FORMATION Alpha Monticello, Inc. Delaware Alpha Casino Management Inc. Delaware Monticello Casino Management, LLC New York Mohawk Management, LLC New York Monticello Raceway Development Company, LLC New York Monticello Raceway Management, Inc. New York Alpha Gulf Coast, Inc. Delaware Alpha St. Regis, Inc. Delaware Alpha Missouri, Inc. Delaware Alpha Rising Sun, Inc. Delaware Alpha Greenville Hotel, Inc. Delaware Alpha Entertainment, Inc. Delaware Alpha Peach Tree Corporation Delaware Alpha Florida Entertainment, L.L.C. Florida Jubilation Lakeshore, Inc. Mississippi New York Gaming, LLC Georgia Empire Resorts Holdings, Inc. Delaware Empire Resorts Sub, Inc. Delaware
